DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A setting unit” in claims 1, 8.
“An observation information generation unit” in claim 1.
“A simulation unit” in claims 1, 3, 7, 8.
“A control unit” in claims 1, 3, 4, 7, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has invoked 112(f), but the specification does not recite structure for the following limitations:
“A setting unit” in claims 1, 8.
“An observation information generation unit” in claim 1.
“A control unit” in claims 1, 3, 4, 7, 8.
The examiner’s best guess is that these may take the form of processors or computing devices, but there is no such recitation in the specification.
Claims 2, 5-6 rejected as dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“A setting unit” in claims 1, 8.
“An observation information generation unit” in claim 1.
 “A control unit” in claims 1, 3, 4, 7, 8.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner’s best guess is that these may take the form of processors or computing devices, but there is no such recitation in the specification. 
Claims 2, 5-6 rejected as dependent.
Therefore, claims 1-8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because of the following analysis.
Analysis
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The first claim element of claims 1 and 9 recite “generating first observation information” and “setting an observation radius of the weather radar as a predetermined volume observation radius of the weather radar as a predetermined volume observation radius” The second claim element recites “generating second observation information” and “setting the observation radius of the weather radar as a predetermined long-range observation radius exceeding the volume observation radius.” These recitations entail mental processes, such as performing an observation based on report data and performing a judgement in the form of selecting observation radii.  The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a patent-ineligible abstract idea.
The third claim element recites “generating a simulation echo by applying a predetermined simulation algorithm for each observation echo out of the volume observation radius in the second observation information. The fourth claim element recites “determining and removing the observation echo corresponding to the simulation echo among the one or more observation echoes included in the first observation information as noise based on the simulation echo.” These recitations entail mathematical concepts such as mathematical calculations. The 2019 Guidance expressly recognizes mathematical concepts as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a patent-ineligible abstract idea.

Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claims 1 or 9 recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
Claim 1 recites a setting unit, an observation information generation unit, a simulation unit, and a control unit. The specification fails to provide guidance for what structural elements perform the functions of these systems and devices.  As no such detail is provided, one skilled in the art would expect such functions could be performed by a general purpose computer. Nothing in claim 1 or the specification reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea. MPEP 2106.05(f). Claims 1 and 9 recite “based on a signal received from the weather radar” in the first element, “based on a signal received from the weather radar” in the second element and “to simulate a second trip echo corresponding to the observation echo of the second observation information” in the third element. These elements, individually and in combination, fail to integrate the judicial exception into a practical application because they amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h).

Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 1/9 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
            As discussed above, claim 1/9 recites additional elements beyond the judicial exception that generally link the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h). Therefore, the additional elements recited in claim 1/11 do not, alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  

Dependent claims 2, 3, 5-8 further define the abstract ideas recited in claim 1.
Dependent claim 4 adds insignificant extra-solution activity to the judicial exception. MPEP 2106.05(h).
Therefore, claims 1-9 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.

Allowable Subject Matter
The closest prior art of record (KR100922130B1; hereinafter “Lee”) neither shows nor fairly renders obvious the combinations set forth in claims 1-9.

In particular, regarding claim 1:
Lee teaches:
An apparatus for removing noise for observation information of a weather radar, the apparatus comprising: ([pg. 1, lines 15-16] – “method for removing secondary echoes of a Doppler weather radar”)
a setting unit for setting an observation radius of the 5weather radar; ([pg. 2, lines 45-46] – “collecting step of periodically receiving two types of observation data observed with different pulse repetition frequencies (PRF) from the same Doppler weather radar” PRF corresponds to observation radius)
an observation information generation unit that generates first observation information based on a signal received from the weather radar with a set volume observation radius according to setting of the observation radius of the 10weather radar by the setting unit and generates second observation information based on a signal received from the weather radar in which a long-range observation radius exceeding the volume observation radius is set; ([pg. 2, lines 45-46] – “collecting step of periodically receiving two types of observation data observed with different pulse repetition frequencies (PRF) from the same Doppler weather radar”) 
a simulation unit that generates a simulation echo by 15applying a predetermined simulation algorithm for each observation echo out of the volume observation radius in the second observation information to simulate a second trip echo corresponding to the observation echo of the second observation information; and 20
a control unit that determines and removes the observation echo (lined through limitations correspond to elements not taught by reference) among the one or more observation echoes included in the first observation information as noise ([pg. 2, lines 65-67] – “The present invention is configured to determine the secondary echo using radar observation data with different search ranges and remove it, so that the secondary echo can be easily determined”)

Lee does not teach:
a simulation unit that generates a simulation echo by 15applying a predetermined simulation algorithm for each observation echo out of the volume observation radius in the second observation information to simulate a second trip echo corresponding to the observation echo of the second observation information; and 20

a control unit that determines and removes the observation echo 

Claims 2-6 are allowable at least by dependence on claim 1. Claim 9 recites similar limitations to claim 1 and is also allowable for the same reasons as indicated above regarding claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIANA CROSS/Examiner, Art Unit 3648                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648